Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-17 and 28-34 have been considered.
Examiner notes the entry of the following papers
Patent Application filed 11/27/2019
IDS filed 2/17/2020, 6/22/2020 and 9/7/2020
Drawings filed 11/27/2019
Preliminary amendment filed 11/27/2019
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The information disclosure statement (IDS) submitted on 2/17/2020, 6/22/2020 and 9/7/2020 were filed prior to the mailing date of the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner. The Examiner has added the pages for the NPL in the IDS filed 2/17/2020.
Drawings
Figs. 3, 5A-C, 13A-B, 14A-B are objected to as they lack suitable descriptive legends.  
The drawings are objected to as failing to comply with 37 CFR 1.84(q) which requires that in the absence of lead lines, reference characters must be underlined. Fig.14A has reference characters that are not underlined.
Figs. 6, 8, 9, and 13-B fail to comply with 37 CFR 1.84(p)(3), which requires that numbers, letters and reference characters must not be placed upon hatched or shaded surfaces. These figures have letters on shaded surfaces.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The abstract is objected to as it includes more than 150 words.
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors the applicant may become aware of in the specification.
Claim Objections
Claims 13 and 14 are objected to under 37 CFR 1.75(a) for failing to particularly point out and distinctly claim the subject matter which the applicant regards as his invention or discovery.
Claim 13 recites “the clusters”. There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting as “the plurality of clusters”. Dependent claim 14 is objected to for the same reason. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “at least two additional clusters of the plurality of clusters”. It is not clear what “at least two additional clusters” is referring to as claim 1 does not refer to any particular clusters so it is not clear what the at least two clusters are in addition to. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 12, 15-17, 28, 29 and 32-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Egger et al (US 2012/020404001 A1, herein Egger).

Regarding Claim 1, Egger teaches a computer-implemented method for data manipulation comprising: 
allocating a plurality of clusters within a reconfigurable fabric (each row as a cluster, Fig. 1 100, Fig. 3 110; Alternatively each PE as a cluster as it is a cluster of circuitry to perform functions and is allocated for use when it executes instructions), wherein the plurality of clusters is configured to execute one or more functions (Paragraph 6, 39);
calculating a first spatial routing (As per the specification paragraph 38, a spatial routing enables a logical connection, e.g. Fig. 3 Path 300 enables a logical connection) and a first temporal routing through the reconfigurable fabric (Paragraph 67, e.g. Fig. 3 320);
calculating a second spatial routing (e.g. Fig. 3 340) and a second temporal routing through the reconfigurable fabric (Paragraph 67, e.g. Fig 3 360);

executing the one or more functions, using routings that were optimized (Paragraph 69, The functions are executed using the reconfigurable array).

Regarding Claim 2, Egger teaches the method of claim 1 wherein the first spatial routing enables a logical connection for data transfer between at least two clusters of the plurality of clusters (Fig. 3, With PE1 and PE6 in/as different clusters, path 300 allows for transfer between the clusters).

Regarding Claim 3, Egger teaches the method of claim 2 wherein the first temporal routing enables a latency-aware data transfer between the at least two clusters (Fig. 3, Paragraph 67).

Regarding Claim 4, Egger teaches the method of claim 1 wherein the second spatial routing enables a logical connection for data transfer between at least two additional clusters of the plurality of clusters (Fig. 3, Fig. 1).

Regarding Claim 5, Egger teaches the method of claim 4 wherein the second temporal routing enables a latency-aware data transfer between the at least two additional clusters (Fig. 3, Paragraph 67).
Regarding Claim 12, Egger teaches the method of claim 1 wherein the optimizing is a function of reconfigurable fabric porosity (The optimizing is based on the paths and the routing nodes on the paths).

Regarding Claim 15, Egger teaches the method of claim 1 wherein the optimizing prevents latency addition to the one or more functions (Paragraph 67).

Regarding Claim 16, Egger teaches the method of claim 1 wherein the one or more functions are implemented by kernels loaded into the plurality of clusters (Paragraph 69).

Regarding Claim 17, Egger teaches the method of claim 1 wherein the optimizing is based on a cluster porosity map (The optimizing is based on the paths and the routing nodes on the paths that go between clusters thus a cluster porosity map).

Regarding Claim 28, Egger teaches the method of claim 1 further comprising calculating a third spatial routing (Fig. 3 e.g. 310) and a third temporal routing (Fig. 3 e.g. 330) through the reconfigurable fabric (Fig. 3).

Regarding Claim 29, Egger teaches the method of claim 28 wherein the third spatial routing and the third temporal routing are further optimized with the first and second spatial routings and the first and second temporal routings (Paragraphs 65-67, 69).
Regarding Claim 32, Egger teaches the method of claim 1 wherein the calculating a first spatial routing and a first temporal routing and the calculating a second spatial routing and a second temporal routing are based on a porosity map (Fig. 3, the routes are calculated based on the interconnections between the elements).

Claim 33 is a computer program product claim corresponding to method claim 1. Claim 33 requires a computer program product embodied in a non-transitory computer readable medium for data manipulation, the computer program product comprising code which causes one or more processors to perform the operations of claim 1. Egger teaches a computer program product to perform the operations (Paragraphs 75-76). Claim 33 is rejected for the same reasons as claim 1. 

Claim 34 is a system claim corresponding to method claim 1. Claim 34 requires a computer system for data manipulation comprising: a memory which stores instructions; one or more processors coupled to the memory wherein the one or more processors, when executing the instructions which are stored, are configured to perform the steps of claim 1. Egger teaches such a computer system (Paragraphs 75-76). Claim 34 is rejected for the same reasons as claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Egger and further in view of Mei et al (ADRES: An architecture with tightly coupled VLIW processor and coarse-grained reconfigurable matrix, herein Mei).

Regarding Claim 6, Egger teaches the method of claim 1.
Egger, however, does not explicitly teach that the optimizing places routing instructions in one or more clusters along a routing path within the reconfigurable fabric.
Mei teaches a reconfigurable cell having a memory with routing instructions (Fig. 2, Page 63 1st indented paragraph).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, with the teachings of Egger and Mei before them to implement the memory with routing instructions. This would result in the optimizing placing routing instructions in one or more clusters along a routing path within the reconfigurable fabric (The optimizing further including the placing of the instructions).
One of ordinary skill in the art would be motivated to do so as this would reduce the delay in the configuration.

Regarding Claim 7, Egger and Mei teach the method of claim 6 wherein the routing instructions are placed in unused cluster control instruction locations within clusters of the reconfigurable fabric to enable spatial routing (The combination teaches placing routing instructions in cluster control instruction locations within clusters. These 

Regarding Claim 8, Egger and Mei teach the method of claim 7 wherein the unused cluster control instruction locations are contained in instruction RAM (iRAM) instantiations (Mei Fig. 2 RAM. It stores instructions thus is an iRAM).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Egger and Mei as applied to claim 8 above, and further in view of Jallen (Constructing memory circuits (registers) with SR-latches).

Regarding Claim 9, Egger and Mei teach the method of claim 8. 
The combination does not teach utilizing an additional register between two of the iRAM instantiations to enable temporal routing.
Jallen teaches the implementation of a latch and a latch being a register (pages 1-3).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to implement the latch in the node of Egger (paragraph 32) as the latch taught by jallen. This would result in utilizing an additional register between two of the iRAM instantiations to enable temporal routing (The latch is a register, and a routing node between 2 PEs enables temporal routing). This would merely be the simple substitution of one known element (latch of Egger) with another (latch of Jallen) to obtain predictable results, and the rationale may support a conclusion of obviousness  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Egger, Mei and Jallen as applied to claim 9 above, and further in view of Wilkinson et al (US 5,765,015, herein Wilkinson).

Regarding Claim 10, Egger, Mei and Jallen teach the method of claim 9 wherein the additional register adds delay within the reconfigurable fabric (Egger paragraph 53, Jallen pages 1-3, the latch would cause a delay).
The combination thus far does not explicitly teach that the delay is in routing instruction propagation.
Wilkinson teaches messages with header indicating the destination being routed in a processing element array (Column 8 lines 37-40, Column 12 lines 54-56).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, with the teachings of Egger, Mei, Jallen and Wilkinson before them, to implement communication of messages within the reconfigurable array with a header indicating the destination. This would result in the claimed limitation of the delay in routing instruction propagation. 
One of ordinary skill in the art would be motivated to do so as this would provide the flexibility of directing messages to particular processing elements.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Egger and Mei as applied to claim 8 above, and further in view of Taniguchi et al (US 2018/0270140, herein Taniguichi).

Regarding Claim 11, Egger and Mei teach the method of claim 8.
The combination does not teach that the iRAM instantiations are included within L2 switches.
Taniguchi discloses L2 switches implemented using FPGAs (Fig. 6, Paragraph 65, Fig. 8).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, with the teachings of Egger, Mei and Taniguchi before them, to 
implement L2 switches using the reconfigurable fabrics. This would result in the iRAM instantiations being included within L2 switches. 
One of ordinary skill in the art would be motivated to use a L2 switch as it would help transport of data. Using an FPGA within an L2 switch would provide the flexibility of changing functionality through reconfiguration.
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Egger and further in view of Nollet et al (US 9,038,072 B1, herein Nollet).
Regarding Claim 13, Egger teaches the method of claim 1.
The combination does not explicitly teach that the clusters implement co-processors within the reconfigurable fabric.

It would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, with the teachings of Egger and Nollet before them, to implement the clusters as coprocessors within the reconfigurable fabric.
One of ordinary skill in the art would be motivated to do so as they would provide a main processor with additional computation power to perform functions and also allow different functions can be due to the reconfigurable nature of the fabric.

Regarding Claim 14, Egger and Nollet teach the method of claim 13 wherein the co-processors enable routing paths through the reconfigurable fabric (The combination results in routing paths through the reconfigurable fabric).

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Egger and further in view of El-Essawy et al (US 8,850,163 B1, herein El-Essawy).
Regarding Claim 30, Egger teaches the method of claim 29.
Egger does not explicitly teach that the first, second, and third spatial routings and the first, second, and third temporal routings are further optimized by rerunning the optimizing.
El-Essawy teaches that, on a failure of an element, new network topology is identified and routing paths are identified (Column 8 lines 34-Column 9 line 2).

One of ordinary skill in the art would be motivated to do so as this would allow for an optimal execution even after a failure of an element in the reconfigurable fabric. 

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Egger and further in view of McMurchie (Placement and Routing for FPGAs).

Regarding Claim 31, Egger teaches the method of claim 1.
The combination does not explicitly teach further comprising recalculating new first and second spatial routings and new first and second temporal routings based on a failure of the optimizing.
McMurchie teaches iterative placement and routing (Page 121).
It would be obvious to do iterative placement and routing. This would result in recalculating new first and second spatial routings and new first and second temporal routings based on a failure of the optimizing based on a failure of the optimizing (the optimizing further including placement/routing). 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kim et al (US 9,311,270 B2) discloses a reconfigurable array and routing path searching. A search for a direct path is attempted and if it fails a search for an indirect path is made.
Samih et al (US 2014/0149766 A1) discloses partitions between processing elements and calculating latency between processing elements and activating routers to reduce latency.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jyoti Mehta whose telephone number is (571)270-3995.  The examiner can normally be reached on Monday-Friday 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For 
/JYOTI MEHTA/Primary Examiner, Art Unit 2182